People v McClennon (2016 NY Slip Op 08462)





People v McClennon


2016 NY Slip Op 08462


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Sweeny, J.P., Renwick, Richter, Manzanet-Daniels, Kapnick, JJ.


1842/14 2496 2495

[*1]The People of the State of New York, Respondent,
vMark McClennon, Defendant-Appellant.


Galluzzo & Johnson LLP, New York (Zachary H. Johnson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgments, Supreme Court, New York County (Maxwell Wiley, J.), rendered October 14, 2015, convicting defendant, upon his pleas of guilty, of perjury in the first degree and assault in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
Defendant's challenges to his plea do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]), and we decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find that the record establishes that the plea was knowingly, intelligently and voluntarily made. Defendant waived his rights under Boykin v Alabama (395 U.S. 238 [1969]), and nothing in the allocution casts any doubt on the plea's voluntariness.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK